534 So. 2d 1246 (1988)
Joe PADGETT, Appellant,
v.
The STATE of Florida, Appellee.
No. 86-2530.
District Court of Appeal of Florida, Third District.
December 20, 1988.
Bennett H. Brummer, Public Defender, and Robert Burke, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., and Joni B. Braunstein, Asst. Atty. Gen., for appellee.
Before NESBITT and FERGUSON, JJ., and ROBERT C. SCOTT, Associate Judge.
PER CURIAM.
Because the defendant claims and the state concedes that the trial court erred in not providing written reasons for departing from the sentencing guidelines as required by Florida Rule of Criminal Procedure 3.701(d)(11), we vacate the sentence and remand with directions to the trial court to provide written reasons supporting the departure sentence. See State v. Johnson, 533 So. 2d 939 (Fla. 3d DCA 1988); State v. McDavid, 532 So. 2d 1125 (Fla. 3d DCA 1988); State v. Adams, 528 So. 2d 548 (Fla. 3d DCA 1988).